14-1294
     Begu v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A079 437 356
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   25th day of June, two thousand fifteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PIERRE N. LEVAL,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   RESHAT BEGU, AKA BEGU RASHAT,
14            Petitioner,
15
16                   v.                                              14-1294
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Gregory Marotta, Vernon, New Jersey.
24
25   FOR RESPONDENT:                     Joyce R. Branda, Assistant Attorney
26                                       General; Carl McIntyre, Assistant
27                                       Director; Margaret A. O’Donnell,
1                                   Trial Attorney, Office of
2                                   Immigration Litigation, United
3                                   States Department of Justice,
4                                   Washington, D.C.
5
6          UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10         Petitioner Reshat Begu, a native and citizen of Albania,

11   seeks review of an April 9, 2014, decision of the BIA affirming

12   an April 5, 2012, decision of an Immigration Judge (“IJ”)

13   denying Begu’s application for asylum, withholding of removal,

14   and relief under the Convention Against Torture (“CAT”).            In

15   re Reshat Begu, No. A079 437 356 (B.I.A. Apr. 9, 2014), aff’g

16   No. A079 437 356 (Immig. Ct. N.Y. City Apr. 5, 2012).       We assume

17   the   parties’   familiarity    with   the    underlying   facts   and

18   procedural history in this case.

19         Under the circumstances of this case, we have reviewed the

20   IJ’s decision as modified by the BIA.        See Xue Hong Yang v. U.S.

21   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).                The

22   applicable standards of review are well-established.            See 8

23   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,
                                       2
1    513 (2d Cir. 2009).   Because Begu first applied for asylum prior

2    to May 11, 2005, the amendments made to the Immigration and

3    Nationality Act by the REAL ID Act of 2005 do not apply.

4        We review the agency’s factual findings, including adverse

5    credibility findings, under the substantial evidence standard,

6    treating them as “conclusive unless any reasonable adjudicator

7    would be compelled to conclude to the contrary.”        8 U.S.C.

8    § 1252(b)(4)(B); see also Shi Jie Ge v. Holder, 588 F.3d 90,

9    93-94 (2d Cir. 2009).   Inconsistencies and other discrepancies

10   in the evidence are often sufficient to support an adverse

11   credibility determination, but they need not be fatal if they

12   are minor and isolated, and the testimony is otherwise generally

13   consistent, rational, and believable.    Diallo v. BIA, 548 F.3d

14   232, 234 (2d Cir. 2008) (citing Xiao Ji Chen v. U.S. Dep’t of

15   Justice, 471 F.3d 315, 335 (2d Cir. 2006)).    To form the basis

16   of an adverse credibility determination, a discrepancy must be

17   “substantial” when measured against the record as a whole.

18   Latifi v. Gonzales, 430 F.3d 103, 105 (2d Cir. 2005).   However,

19   “even where an IJ relies on discrepancies or lacunae that, if

20   taken separately, concern matters collateral or ancillary to

                                     3
1    the claim, . . . the cumulative effect may nevertheless be deemed

2    consequential by the fact-finder.”       Tu Lin v. Gonzales, 446

3    F.3d 395, 402 (2d Cir. 2006) (citations omitted).        The agency

4    need not credit an applicant’s explanations for inconsistent

5    testimony unless they would compel a reasonable fact-finder to

6    do so.   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005)

7         The agency reasonably found Begu’s airport interview

8    inconsistent   with   his   asylum   application   and   testimony.

9    During the airport interview, Begu did not make any claims based

10   on political persecution, while his application provided a

11   detailed account of the times he was arrested, detained, and

12   beaten by the police for his membership in the Democratic Party.

13   Begu stated during the interview that he feared returning to

14   Albania because he borrowed money from family and friends who

15   might kill him if he did not pay them back; he conceded during

16   the merits hearing that this statement was false.           The IJ

17   reasonably rejected Begu’s explanation that he was afraid to

18   reveal his involvement in politics to the officer at the

19   airport.   Majidi, 430 F.3d at 80-81.




                                      4
1        The agency also reasonably found Begu’s testimony and

2    affidavit inconsistent with the notes from his credible fear

3    interview.      Begu   argues     that   the   interview    notes   were

4    unreliable because at the time the interview was conducted, he

5    was still in immigration custody.         However, the credible fear

6    interview record bears significant indicia of reliability.

7    See Ramsameachire v. Ashcroft, 357 F.3d 169, 180 (2d Cir. 2004);

8    see also Ming Zhang v. Holder, 585 F.3d 715, 723-25 (2d Cir.

9    2009).   The interview was recorded in the form of a transcript

10   that clearly provided the questions asked and answers given,

11   and did not merely “summarize” Begu’s statements; the officer

12   asked Begu several questions that were clearly designed to

13   elicit an asylum claim; and Begu answered questions clearly and

14   included several details about his political affiliation.

15   Finally,     nothing   in   the    interview    record     suggested   a

16   translation problem: Begu confirmed during the interview that

17   he understood the interpreter, and continued to provide clear

18   answers to the questions asked.          Accordingly, the agency did

19   not err in relying on the credible fear interview.             See Ming

20   Zhang, 585 F.3d at 725.     And, considering Begu’s credible fear

                                         5
1    interview, affidavit, and testimony, he was inconsistent as to

2    whether and how many times he was detained, when the police beat

3    him, and whether he owed money to people in Albania.

4        Moreover,      the   IJ   reasonably   found    that   Begu’s

5    corroborating evidence was insufficient to rehabilitate his

6    inconsistent testimony, affording limited weight to the medical

7    document and letters he submitted because their authors were

8    unavailable for cross-examination.     See Zhi Yun Gao v. Mukasey,

9    508 F.3d 86, 87 (2d Cir. 2007); Xiao Ji Chen, 471 F.3d at 337

10   n.17, 342.

11       Given    the   inconsistencies   between   Begu’s   testimony,

12   affidavit, and record evidence, substantial evidence supports

13   the agency’s adverse credibility determination, which provided

14   an adequate basis for denying Begu asylum, withholding of

15   removal, and CAT relief.      See 8 U.S.C. § 1158(b)(1)(B)(iii);

16   Xiu Xia Lin, 534 F.3d at 167; see also Paul v. Gonzales, 444

17   F.3d 148, 155-57 (2d Cir. 2006).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of removal

20   that the Court previously granted in this petition is VACATED,

                                      6
1   and any pending motion for a stay of removal in this petition

2   is DISMISSED as moot.   Any pending request for oral argument

3   in this petition is DENIED in accordance with Federal Rule of

4   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

5   34.1(b).

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk




                                  7